DURHAM, J.,
concurring.
I join the lead opinion and write separately to state reasons, in addition to those described in that opinion, why I believe that the court erred in dismissing the complaint.
This action was dismissed pursuant to ORCP 21A. We accept as true the allegations of the complaint as well as any inferences favorable to plaintiff that could be drawn. Machunze v. Chemeketa Community College, 106 Or App 707, 712, 810 P2d 406, rev den 312 Or 16 (1991). Viewed in that light, the complaint states a claim.
According to the complaint, and reasonable inferences drawn from the allegations, the school district perceived a need for an independent fact-finding investigation of “concerns regarding McKenzie High School.” It asked COSA to identify three persons to perform the investigation and to make a report to the district school board. The board asked the team to address the following in its report:
“1. Determine whether McKenzie High School encourages in its students the development of respect for the individual differences of other students.
“2. Determine if ORS 339.420 has been appropriately administered. ORS 339.420 provides, ‘Attendance at religious instruction. Upon application of the parent or guardian of the child, or, if the child has attained the age of majority, upon application of the child, a child attending the public school may be excused from school for periods not exceeding. . .five hours in any week for secondary pupils to attend weekday schools giving instruction in religion. ’
“3. Determine whether discipline guidelines, relatingto denial of class time are appropriate and, if so, whether those guidelines have been administered appropriately.
“4. Determine whether the complaint process is easily accessible and fairly administered.
“5. Determine whether the District employment practices are fair and equitable and whether they are administered without regard to religion.
“6. Make any recommendations it deems appropriate.”
COSA named the team members and the team made its investigation.
*151Plaintiffs alleged that defendant was a public body. ORS 192.410(1) defines “public body” to include “every * * * school district * * * and any * * * commission * * * or agency thereof * * In this context, there is no substantive difference between a “commission” or an “agency” of a school district. Each is a body that performs work or engages in actions under the authority of a school district. The key element is that the district empowers the commission or agency to act by the authority of the district.
Defendant claims that it was not vested with any statutory authority of any kind from the local school district. I disagree with defendant’s premise. It is sufficient if defendant performs a task under the authority of the school district, whether the task is explicitly assigned by law to the board or one that falls within the scope of the board’s general authority to administer McKenzie High School.
A school district has plenary authority to “transact all business coming within the jurisdiction of the district * * ORS 332.072. The district school board is empowered to “establish and maintain * * * high schools,” ORS 332.075(1), and has the broad duty “[t]o perform such other duties as the wants of the district may from time to time demand.” ORS 332.105(l)(b).
The allegations suggest that the board desired to conduct this investigation as a part of its administration of McKenzie High School. It used the services of three administrators, who were named by COSA, and defined the scope of the team’s tasks. The team’s work is school district business. The school board would probably have performed it but for the board’s desire to use persons named by an independent organization, COSA, rather than by the school board itself. The district school board exercised statutory authority in requesting that the team convene, perform the investigation and report its recommendations to the board. The team is a “commission” or “agency” of the school district under ORS 192.410(1) because it performed school district business at the district’s request and under its authority and was accountable to the school board for its effort. That status is unaffected by COSA’s private status or by the investigatory or advisory character of its work. I agree with the lead opinion that a public body cannot escape the obligations of the Public *152Records Law by the device of conducting its business through teams of agents that appear to be private and independent but, in fact, function under school district authority.
The complaint adequately states a claim. I concur in the lead opinion’s result.